Exhibit 10.5(j) [LOGO] Playboy TV UK/Benelux Limited Aquis House, Station Road, Hayes, Middlesex UB3 4DX Wednesday, 20 January 2010 Dear Sirs, Re: Authority To Proceed between Arqiva Limited (“the Company”) and Playboy TV UK/Benelux Limited (“the Customer”) dated 2nd October 2009 (the “Letter”) I refer to the Letter which provides in Paragraph 3 that the Agreement must be signed by 1st November 2009 subsequently amended to 30th November 2009 by Arqiva’s letter dated 30th October 2009 and to 6th January 2010 by Arqiva’s letter dated 17th December 2009 and to 13th January 2010 by Arqiva’s letter dated 7th January 2010. I hereby confirm that the Company is willing to extend the date by which the Agreement must be signed to 2nd February 2010. All other terms of the Letter will remain unchanged and in full force and effect. Please sign and return the enclosed duplicate copy of this letter to confirm your agreement to its terms. Yours sincerely, We hereby confirm that we agree to the terms of this letter Signed for and on behalf of and Playboy TV UK/Benelux Limited by /s/ Andrew D. Wren Andrew D. Wren Dated 20 January 2010
